Appeal by the defendant from a judgment of the Supreme Court, Kings County (Levine, J.), rendered March 5, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence, viewed in the light most favorable to the prosecution, is legally sufficient as a matter of law to support the defendant’s conviction (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Moreover, upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The court did not err in permitting the prosecutor to cross-examine the alibi witness about her earlier failure to notify the authorities of her information; a bench conference was held, a proper foundation was then laid (see, People v Dawson, 50 NY2d 311, 322-323), and a limiting instruction was given, as requested by the defense counsel.
We have examined the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Brown, Lawrence and Spatt, JJ., concur.